Dewey, J.
The only point raised at the argument and now relied upon in support of the motion to arrest the judgment is the omission to allege in the indictment that the defendant was, by force of the acts alleged to have been done by him, “ deemed a felonious assaulter.” This, it is insisted, was necessary to constitute a proper charge of the offence made punishable by Rev. Sts. c. 125, § 16. In this position the court do not concur. This indictment alleges all the facts necessary to constitute the offence made the subject of punishment by § 16. This is all that was necessary. Commonwealth v. Reynolds, ante, 87.
*394This case differs from those of indictments for murder and other like offences, made punishable solely under a description if the offence by its technical term. Exceptions overruled.